DETAILED ACTION
Status of Claims
	Claims 1-6 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
All previous grounds of rejection have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 2,846,377), in view of Fry (“Working with Vinyl”, 1999), in view of Electroforming Artist (herein after “Artist”, 2020) and in view of Sculpey (“Can you rebake polymer clay” 2020, “How to use liquid Sculpey with molds” 2020).  
Regarding claim 1, Ross discloses a method of forming mold cavities comprising copper (title = a method of creating a copper mold), comprising:
Forming a mold pattern (30) (Col. 3 lines 41-46, Figure 7 = creating a form in a sacrificial material);
Electroforming a copper mold layer or shell (98) (Col. 5 lines 63-70, Figure 9 = electroforming an electroformed master from the form);
The first copper mold layer or shell (98) and the pattern (30) are separated (Col. 5 lines 72-74 = removing sacrificial material from the electroformed master);
Forming wax over the copper mold shell (98) (Col. 6 lines 10-23, Figure 13 = creating a tertiary form from the electroformed master);
Forming graphite dust or bronze powder (Col. 6 lines 116-23 = coating the tertiary form with a conductive powder substance); 
Repeating the copper mold shell to make a master metal copper mold shell (108) (Col. 6 lines 24-32 = forming an initial copper layering on the tertiary form and developing the initial copper layering into a thick copper plating to create a copper mold).  The instant claim does not require a specified thickness for ‘thick’.  
Ross teaches the mold cavity method for producing shaped molded articles with intricate designs and details and wherein the process is inexpensive, simple, efficient and easy to carry out and reproduce (Col. 1 lines 15-55).  Ross does not disclose the mold cavity explicitly for producing gloves, however, in the same or similar field of endeavor, Fry discloses that molding using electroform molds and plastic materials may be used to form gloves (page 13, 21).  Fry therefore teaches a similar molding process as Ross for the production of gloves. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce gloves as molded cavity articles because Ross teaches forming molded cavity articles using molding and electroforming and similarly Fry teaches molding products using molding and electroforming.  It would have been obvious to utilize Ross’ method for any number of molded cavity objects such as the gloves of Fry.  Fry additionally discloses the use of vinyl for the production of electroformed products (page 20). Ross and Fry do not disclose the claimed cooking in a plurality of intervals.
	Artist discloses that polymer clay (i.e. vinyl) may be used as an electroforming mold or medium material (page 2).  Artist discloses that polymer clay can be shaped and reshaped indefinitely without deterioration, is versatile and easy to use to produce elaborate designs (pages 2-3).  Artist discloses baking the polymer clay for shaping and curing the mold.  Artist does not explicitly disclose a second cooking interval however, to further disclose the use of polymer clay with a second cooking interval, Sculpey (“can you rebake polymer clay”) is herein cited for disclosing that a polymer clay may be re-baked multiple times to produce the desired product.  Sculpey (“how to use liquid Sculpey with molds”) discloses that the polymer clay is also available for use for molds as a liquid therefore pouring the liquid polymer clay would have been a recognized routine step for producing the mold either initially or inbetween baking steps.  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the wax of Ross with the vinyl of any Fry, Artist or Sculpey for producing the same or similar result of creating a tertiary form with an electroformed master.  It would have been advantageous to use the vinyl polymer clay of Artist or Scupley since Artist teaches that polymer clay can be shaped and reshaped indefinitely without deterioration, is versatile and easy to use to produce elaborate designs.  Artist describes the polymer clay as malleable.  It would have been obvious to select a particular baking scheme to produce the desired polymer clay mold for the subsequent electroforming process steps.  
Regarding claim 2, the claimed “preparing” is not particularly limiting.  Any preparation step such as arranging material to be used, collecting the materials, etc. reads on the claimed “preparing the copper mold”.  Ross intrinsically performs preparing the copper molded shell. Ross discloses plating the copper mold with nickel (Col. 6 line 61 – Col. 7 line 10).
	Regarding claims 3 and 5, selection of the appropriate mold structure for the glove would have been an obvious engineering design choice such as selecting right-handed, left-handed or ambidextrous glove shape or design.  
	Regarding claims 4 and 6, Ross discloses the tertiary form is liquid wax (Col. 6 lines 15-19).  Ross discloses the use of other molding materials such as plastic (Col.3 lines 9-12).  Fry discloses the use of vinyl for producing molds (pages 20-22).  Artist discloses a vinyl polymer clay for producing a mold.  It would have therefore been obvious to simply substitute the liquid wax of Ross with the vinyl of Fry or Artist for producing the same or similar predictable result (MPEP § 2141 III). 
Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered.  The remarks are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment.  On page 4 the remark states that the slush molding of Fry is not taught or suggested to be vinyl.  The Examiner respectfully disagrees with this analysis.  The slush molding is carried out with plastisol which is a vinyl material.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795